Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 28, 2022

The Court of Appeals hereby passes the following order:

A22A0372. OLDWEILER v. FOWLER.

      In this case, appellant challenges the trial court’s order granting a supersedeas
bond after the trial court granted appellee’s motion for modification of child custody
and awarded attorney fees in appellee’s favor. In Case Number A21A1346, this Court
affirmed the trial court’s modification of child custody and award of attorney fees.
Consequently, the instant appeal is rendered MOOT and is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/28/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.